DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 6/9/2021.  

Claims
Claims 21, 23, 24, 27, and 27 have been amended. 
Claims 1-20 have been cancelled.
Claims 21-40 are currently pending in the application and have been rejected as follows. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 8/16/2021 has been considered.


Response to Arguments

101
The applicant argues that the claims are directed to an improvement in the functioning of a computer.  Specifically the applicant argues that the specification states that storing the data in a document collection data format improves the computing speed, efficiency, and accuracy of the computer system and therefore the abstract idea is integrated into a practical application.  
The applicant specifically points to claim 24 as reciting elements that are clearly indicative that the claimed invention is integrated into a practical application.  However the examiner respectfully disagrees.  Claim 24 recites that the server stores the digital tax information in a format usable by a particular tax preparation system in a structure in the memory of the tax document collection data unit, wherein the tax document collection data format enables the particular tax preparation system to receive the digital tax information and automatically prepare one or more tax returns.  The claim is broadly written as the intended use of the tax document collection data.  The claims do not positively recite the use of the tax document collection data and do not capture how the tax document collection data unit improves the computer.  Simply stating that the tax document collection data format improves the tax preparation system in the claims does not disclose the improvement to the system.   

103
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 21 recites “associating, by the server in an access table, the taxpayer identifier of the taxpayer device with a tax preparer identifier of the first tax preparer device” (emphasis added).  There is a lack of antecedent basis for “the taxpayer identifier” in the claim.  
Further, claim 21 recites “generating, by the server using an automated tax return preparation system, a completed tax return form the digital tax information and the tax form” (emphasis added).  There is a lack of antecedent basis for “the tax form” in the claim.  
Furthermore, the dependent claims are also rejected as being dependent on the above claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 21 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 21 recites controlling a tax preparer’s access to a taxpayer’s tax documents to generate a tax return. Specifically, the claim recites “receiving… digital tax information comprising information about a taxpayer, tax return items created by a third party, tax data and image data from a tax document; storing… the digital tax information…; receiving… a first connection request from a first tax preparer…; transmitting the first connection request to the… taxpayer…; receiving… an acceptance of the first connection request from the… taxpayer…; associating… the taxpayer identifier of the taxpayer… with a tax preparer identifier of the first tax preparer….; providing… access to the digital tax information and the tax data in the tax document collection data unit; receiving…. A restriction request from at least one of the… taxpayer or the first tax preparer… to restrict the first tax preparer… from accessing the digital tax information; restricting… the first tax preparer… from accessing the digital tax information in the tax document collection data unit; receiving… a second connection request from at least one of the… taxpayer… or a second tax preparer…; transmitting…. The second connection request to the… taxpayer…; receiving… an acceptance of the second connection request from the… taxpayer…; associating… the taxpayer identifier of the taxpayer… with the tax preparer Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve controlling a tax preparer’s access to a taxpayer’s tax documents to generate a tax return which falls under the category of managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 21, such as the use of the server, taxpayer device, memory, tax preparer device, GUI, access table, etc., merely use(s) a computer as a tool to perform an abstract idea. Specifically, the server, taxpayer device, memory, tax preparer device, GUI, access table perform(s) the steps or functions of controlling a tax preparer’s access to a taxpayer’s tax documents to generate a tax return. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea 
Claim 21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a server, taxpayer device, memory, tax preparer device, GUI, access table to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of controlling a tax preparer’s access to a taxpayer’s tax documents to generate a tax return. As discussed above, taking the claim elements separately, the server, taxpayer device, memory, tax preparer device, GUI, access table perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of controlling a tax preparer’s access to a taxpayer’s tax documents to generate a tax return. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or 
    	The dependent claims 22-40 further describe the abstract idea. Claim 22 recites the abstract idea of receiving and submitting an engagement letter or tax questionnaire; Claim 23 recites the abstract idea of assigning a file name to the tax return items; Claim 24 recites the abstract idea of storing tax information in a certain format; claim 25 recites the abstract idea of receiving tax information from a third party, determining whether the tax information is relevant, and either deleting or saving the tax information based on the relevancy of the data; Claim 26 recites the abstract idea of obtaining a list of prior tax return items from a prior year tax return of the taxpayer, providing the list of the prior tax return items to the taxpayer, providing a reminder to obtain the tax return items for a current year that correspond to the list of the prior tax return items, providing an indicator of a subset of prior tax return items, receiving an indication that the subset of prior tax return items are no longer applicable, detecting a location of the data and value ranges, identifying that the taxpayer has an account at a financial institution based on the type of data, determining that an account at the financial institution is still active, determining that the tax data from the financial institution includes activity on accounts in a current tax year such that the tax data is used in the current tax year, populating a field of a tax form with a subset of the tax data and the account at the financial institution, removing the item from the list of the prior tax return items in response to obtaining the tax return item from the current year that corresponds to the prior tax return item; Claim 27 recites the abstract idea of obtaining access to the financial institution, retrieving the tax return item for the current year form the financial institution, matching the tax return item for the current year to the prior year tax return item using the name of the financial institution and at least part of an account number from the 



Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20150205921 A1 (“Dick”) and US 10,621,678 B1 (“Ramotar”) and US 20120331005 A1 (“White”).

Per claim 21, Dick discloses:
receiving, by a server (e.g. healthcare data system) and from a  (e.g. patient), (e.g. healthcare data) comprising information about a (e.g. patient),  (Section [0060] and [0065]);
storing, by the server, the  [healthcare data] (e.g. healthcare data) in a memory (e.g. storage) of a  (e.g. data management module) (Section [0060] and [0065]);
receiving, by the server, a first connection request (e.g. requests to establish associations) from a first  (e.g. healthcare professional) (Section [0008], [0080], [0089], and [0105]); 
transmitting, by the server, the first connection request (e.g. requests to establish associations) to the GUI (e.g. graphical user interfaces) of the  (e.g. patient) (Section [0080], [0089], and [0105]);
receiving, by the server, an acceptance of the first connection request from the GUI of the  (e.g. the given user may accept or deny the invitation form the requesting user) (Section [0105]); 
associating, by the server in an access table (e.g. data access control module), the  (e.g. patient) device with a  (e.g. accessing user or healthcare professional) device (e.g. association between the accessing user and the patient user) (Section [0043], [0066], and [0086]); 
providing, by the server and to the first  (e.g. healthcare professional), access to the digital  (e.g. healthcare data) and the  (Section [0066], [00889], [0098], and [0105]);
receiving, by the server, a restriction request (e.g. add, remove, modify, or otherwise facilitate an association between two or more users on the healthcare data system) from at least one of the GUI of the  (e.g. data access privileges to a first user’s healthcare data by a second user may be determined, at least partially, based on the associated between the first and second users) (Section [0066], [0067], [0095], and [0097]); 
restricting (e.g. remove), by the server in the access table, the first (e.g. data access privileges to a first user’s healthcare data by a second user may be determined, at least partially, based on the associated between the first and second users) (Section [0066], [0067], [0095], and [0097]);
receiving, by the server, a second connection request (e.g. requests to establish associations) from at least one of the GUI of the taxpayer device or a second tax preparer device (e.g. healthcare professional) (Section [0008], [0080], [0089], and [0105]); 
transmitting, by the server, the second connection request (e.g. requests to establish associations) to the GUI (e.g. graphical user interfaces) of the  (e.g. patient) (Section [0080], [0089], and [0105]);
receiving, by the server, an acceptance of the second connection request from the GUI of the  (e.g. the given user may accept or deny the invitation form the requesting user) (Section [0105]); 
associating, by the server in an access table (e.g. data access control module), the  (e.g. patient) device with a  (e.g. accessing user or healthcare professional) device (e.g. association between the accessing user and the patient user) (Section [0043], [0066], and [0086]); 
providing, by the server and to the second  (e.g. healthcare professional), access to the digital  (e.g. healthcare data) in the  (Section [0066], [00889], [0098], and [0105]).


tax information comprising information about a taxpayer, tax return items created by a third party, tax data and image data from a tax document (e.g. the system receives the uploaded corresponding tax documents as either a digital document file, or a digital photo) (Column 12, Ln 57 – Column 13, Ln 15);
taxpayer (e.g. taxpayer) device (Column 3, Ln 4-22);
tax preparer device (e.g. tax preparer computer) (Column 13, Ln 43 – Column 14, Ln 8 and Fig. 1);
generating, by the server using an automated tax return preparation system, a completed tax return from the digital tax information and the tax form (e.g. prepares the tax return for filing) (Column 14, Ln 51 – Column 15, Ln 5).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the tax data, tax preparer, and taxpayer of Ramotar for the healthcare data, healthcare professional, and patient of Dick.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Since both data management systems are used to upload relevant data and then provide professionals access to the data, one of 

Although Dick/Ramotar disclose a data management system that associates a healthcare professional with a patient so that the healthcare professional has access to the patients’ healthcare data, Dick/Ramotar do not specifically disclose that the association is between a taxpayer and a tax preparer.  However White, in analogous art of personal data management, discloses:
associating (e.g. create trusted relationship), by the server in an access table, the taxpayer (e.g. client) identifier of the taxpayer device with a tax preparer (e.g. professional) identifier of the first tax preparer device (Section [0136]-[0139]); 
associating (e.g. create trusted relationship), by the server in the access table, the taxpayer (e.g. client) identifier of the taxpayer device with a tax preparer (e.g. professional) identifier of the second tax preparer device (Section [0136]-[0139]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the taxpayer and tax preparer of White for the patient and healthcare professional of Dick.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Since both data management systems are used to upload relevant data and then provide professionals access to the data, one of ordinary skill in the art would find it obvious to use any type of data within the system and to allow any type of users/professionals to use the system for any purpose.  

Per claim 22, Dick/Ramotar/White discloses all the limitations of claim 21 above.  Ramotar further discloses:
receiving, by the server and from the first tax preparer device, at least one of an engagement letter or a tax questionnaire (e.g. tax-related questions) (Column 1, Ln 44 – Ln 67); 
transmitting, by the server and to the GUI of the taxpayer device, at least one of the engagement letter or the tax questionnaire (e.g. tax-related questions) (Column 1, Ln 44 – Ln 67). 

Claims 23 and 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White, as applied to claims 22 above, in further view of US 20160328438 A1 (“Bacalzo”).

Per claim 23, Dick/Ramotar/White disclose uploading tax documents to the server.  However Dick/Ramotar/White do not specifically disclose providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item.  However Bacalzo, in analogous art of electronic uploads, discloses:
providing, by the server, a file name to each of the tax return items of the digital tax information (e.g. the content management system may upload the file to content data store and assign the uploaded file a name based on the content identifier), wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item (Section [0039]).  Note: the limitation “wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item” does not distinguish over the prior art because it is describing the file name and does not affect the steps of the claim in a manipulative sense.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the process of storing tax information of Dick/Ramotar/White to include the generation of a file name for the tax information, as taught by Bacalzo, in order to allow the tax preparation system of Ramotar/White/Roebuck to easily locate/identify the stored tax information later.

Per claim 24, Dick/Ramotar/White/Bacalzo discloses uploading tax information and generating a file name for the tax information.  Ramotar further discloses: 
storing, by the server, the digital tax information and the file name of each tax return item of the digital tax information in data regions in a tax document collection data format in a structure in a memory of a tax document collection data unit, wherein the tax document collection data format enables the particular tax preparation system to receive the digital tax information and automatically prepare one or more tax returns (e.g. the tax preparation system converts the corresponding tax documents into a standard data structure.  The standard data  (Column 12, Ln 57 – Column 13, Ln 42 and Fig 3).

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White/Bacalzo, as applied to claim 24 above, in further view of US 6167370 (“Tsourikov”).

Per claim 25, Ramotar further discloses:
receiving, by the server and from a third party system (e.g. source), primary third party digital tax information (e.g. tax documents) and secondary third party digital tax information (e.g. other tax documents) (Column 12, Ln 21 – Ln 56);
assigning, by the server, the primary third party digital tax information to at least one of a tax category or to a matching tax item on the list of prior tax return items from the prior year tax return of the taxpayer (e.g. The system may also access and download other tax documents available for download from the source via the taxpayer’s account which may or may not correspond to tax documents identified in the prior tax returns) (Column 12, Ln 21 – Ln 56);  
adding, by the server, the primary third party digital tax information to the list, in response to the primary third party digital tax information not matching to the prior tax return items on the list (e.g. the system may display a text description of the accessed tax documents and/or an image of the tax documents) (Column 12, Ln 21 – Ln 56).

Although Dick/Ramotar/White/Bacalzo disclose receiving primary and secondary tax information from third parties, assigning the tax information to a category or tax item, and first determining, by the server, that the primary third party digital tax information is relevant to preparing a tax return for the current tax year based on at least one of account type, account number, name, document type, organization, metadata, values, content or date of the third party digital tax information; saving, by the server, the primary third party digital tax information, in response to the third party digital tax information being relevant; second determining, by the server, that the secondary third party digital tax information is not relevant to preparing a tax return for the current tax year based on at least one of account type, account number, name document type, organization, metadata, values, content or date of the third party digital tax information not being relevant; deleting, by the server, the secondary third party digital tax information, in response to the third party digital tax information not being relevant.  However Tsourikov, in analogous art of document analysis, discloses:
first determining, by the server, that the primary third party digital tax information (e.g. documents) is relevant (e.g. relevant) to preparing a tax return for the current tax year based on at least one of account type, account number, name, document type, organization, metadata, values, content or date of the third party digital tax information (Column 5, LN 28-35); 
saving, by the server, the primary third party digital tax information, in response to the third party digital tax information being relevant (e.g. the fill relevant document text is permanently stored) (e.g. the fill relevant document text is permanently stored) (Column 6, Ln 23 – Ln 44); 
second determining, by the server, that the secondary third party digital tax information (e.g. documents) is not relevant (e.g. relevant) to preparing a tax return for the current tax year based on at least one of account type, account number, name document type, organization, metadata, values, content or date of the third party digital tax information not being relevant (Column 5, LN 28-35); 
deleting, by the server, the secondary third party digital tax information, in response to the third party digital tax information not being relevant (e.g. deletes those not relevant) (Column 5, LN 28-35 and Column 6, LN 23-44).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the process of retrieving tax documents from third parties of Dick/Ramotar/White/Bacalzo to include the deleting/saving the documents based on whether or not they are relevant, as taught by Tsourikov, in order to not overwhelm the tax preparer of Dick/Ramotar/White/Bacalzo with documents that are not relevant for the tax return (see Tsourikov Column 1, Ln 42-67).

Claim 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White/Bacalzo/Tsourikov, as applied to claim 25 above, in further view of US 20190114313 A1 (“Roebuck”).

Per claim 26, Dick/Ramotar/White/Bacalzo/Tsourikov disclose all the limitations of claim 25 above.  Ramotar further discloses:
obtaining, by the server, a list of prior tax return items from a prior year tax return of the taxpayer (e.g. prior year tax return) of the taxpayer (Column 8, Ln 15-48 and Column 10, Ln 66 – Column 11, Ln 22); 
providing, by the server (e.g. tax preparation system) and to the taxpayer device (e.g. taxpayer), the list of the prior tax return items (e.g. identified tax documents) for display on a graphical user interface (GUI) of the taxpayer device (e.g. displayed to the taxpayer) (Column 11, Ln 23 – Ln 51); 
providing, by the server and to the taxpayer device on the GUI, a reminder to obtain the tax return items for a current year (e.g. request to taxpayer to access a tax document) that correspond to the list of the prior tax return items, in order to supplement the digital tax information (Column 11, Ln 37 – Ln 51); 
automatically providing by the server and to the GUI of the taxpayer device, an icon (e.g. delete icon) next to each of the prior tax return items in a subset of the prior tax return items and the icon next to a financial institution (Column 12, Ln 21-56 and Fig. 7);
receiving, by the server and from the GUI of the taxpayer device, a selection of the icon indicating that one or more of the prior tax return items or the financial institution is no longer applicable in the current tax year (e.g. a delete icon may also be associated with each of the tax documents which can be selected to delete the associated tax document from the system such that it is not utilized in preparing the tax return for the taxpayer) (Column 12, Ln 21-56 and Fig. 7);
identifying, by the server, that the taxpayer has an account at the financial institution based on the type of data, the location of data and the value ranges (e.g. identifies the source of the tax document (e.g., the employer, partnership, financial institution, etc., when issued the tax document) and/or the type of tax document (e.g., 1098, 1099, W-2, K-1, etc.)) in the prior tax return items (Column 10, Ln 66 – Column 11, Ln 22); 
determining, by the server, that an account at the financial institution is still active (e.g. if the source entered or selected by the taxpayer enables online download, at step 314, the system 102 generates and displays a credentials screen as shown in Fig. 6) (Column 11, Ln 37 – Column 
determining, by the server, that the tax data includes activity on accounts in a current tax year such that the tax data is used in the current tax year (e.g. tax preparation system generates a request to the taxpayer to access corresponding tax documents for the tax year of the tax return currently being prepared) (Column 11, Ln 23 – Ln 36); 
populating, by the server, a field of a tax form with a subset of the tax data and the account a the financial institution, based on the tax data used in the current tax year, the type of data, the tax document collection data format, the location of data and the value ranges (e.g. the standard data structure is a data structure that is supported by multiple tax preparation software applications for import into a tax return, such that the tax data contained in the tax documents may be imported into a tax return) (Column 13, Ln 4 – Ln 30); 
removing, by the server, the item from the list of the prior tax return items, in response to obtaining the tax return item for the current year that corresponds to the prior tax return item (e.g. a delete icon may also be associated with each of the tax documents which can be selected to delete the associated tax document from the system such that it is not utilized in preparing the tax return for the taxpayer) (Column 12, Ln 21-56 and Fig. 7);

Although Dick/Ramotar/White/Bacalzo/Tsourikov discloses a tax preparation system with access control that receives tax documents and extracts the tax data from the documents, Dick/Ramotar/White/Bacalzo/Tsourikov does not specifically disclose detecting, by the server, in the tax data a type of data, a location of data and value ranges.  However Roebuck, in analogous art of tax document preparation, discloses:
detecting, by the server, in the tax data a type of data (e.g. contents, identifier, label, etc.), a location of data (e.g. corresponding boxes located in different locations.  area below an area recognized as being the contents of a box is searched for a box label and the areas to the left and right) and value ranges (e.g. x and y coordinates of the corners of a box) (Section [0023]-[0033]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the data extraction steps of Dick/Ramotar/White/Bacalzo/Tsourikov for the data extraction steps of Roebuck.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Per claim 27, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck disclose all the limitations of claim 26 above.  Ramotar further discloses:
obtaining, by the server, access to the financial institution (e.g. the system automatically accesses the corresponding tax document from the source using the account credentials) (Column 11, Ln 37 – Column 12, Ln 56);
downloading, by the server, the tax return item for the current year from the financial institution (e.g. the system is configured to log into the user’s online account, navigate the website of the source, find the corresponding tax document, and download and save it to the system) (Column 11, Ln 37 – Column 12, Ln 56);
matching, by the server, the tax return item for the current year to the prior year tax return item the list of the prior tax return items, using a name of the financial institution and at least part of an account number from the financial institution (e.g. the term correspond or corresponding with respect to a tax document means the same type of document and/or from the same source but for a different tax year.  For instance, if an identified tax document is a 1099-INT from Acme Bank for the tax year 2015, and the tax return is being prepared for the 2016 tax year, the corresponding tax document is a 1099-INT from Acme Bank for the year 2016) (Column 3, Ln 23 – Ln 44).


Claims 28-33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck, as applied to claim 27 above, in further view of US 10664819 B1 (“Zafar”).

Per claim 28, Although Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck discloses displaying a list of tax documents, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck do not specifically disclose removing, by the server, the item from the list of the prior tax return items, in response to obtaining the tax return item for the current year that corresponds to the prior tax return item.  However Zafar, in analogous art of itemized lists, discloses:
removing, by the server, the item from the list of the prior tax return items, in response to obtaining the tax return item for the current year that corresponds to the prior tax return item (e.g. as item data is received, items may be removed form a shopping list) (Column 8, Ln 7 – Ln 11).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the tax document list of Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck to remove a document from the list when the 

Per claim 29, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses all the limitations of claim 28 above.  Ramotar further discloses:
wherein the obtaining the list of the prior tax return items comprises obtaining the list of prior tax return items by automatically detecting the tax return items from the prior year tax return (e.g. the system analyzes a prior year tax return for the taxpayer and identifies tax documents used to prepare the prior year tax return such as a Form W-2, Form 1099s, Form 1098s, etc.) (Column 8, Ln 15 – Ln 48).  

Per claim 30, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses all the limitations of claim 29 above.  Ramotar further discloses:
wherein the obtaining the list of the prior tax return items (e.g. tax documents used to prepare the prior year tax return) comprises obtaining the list of prior tax return items form a tax return preparation system (e.g. tax preparation system) (Column 8, Ln 15 – Ln 65 and Column 10, Ln 66 – Column 11, Ln 22).  

Per claim 31, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses all the limitations of claim 30 above.  Ramotar further discloses:
receiving, by the server and from the GUI of the taxpayer device, an additional tax return item to add to the list (e.g. for each of the corresponding tax documents which the system  (Column 3, Ln 59 – Column 4, Ln 2).  

Per claim 32, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses all the limitations of claim 31 above.  Ramotar further discloses:
receiving, by the server and from the GUI of the taxpayer device, a selection of the financial institution to associate with the digital tax information (e.g. the user interface incudes a text field box into which the taxpayer can input the name of a source into, and/or a plurality of source selections which includes popular sources for the identified type of document which the system knows enable online download) (Column 11, Ln 62 – Column 12, Ln 5).  

Per claim 33, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses all the limitations of claim 32 above.  Ramotar further discloses:
providing, by the server and to the taxpayer device, functionality for at least one of signing the tax form, signing an E-File Authorization form for the tax form, paying an invoice form the first tax preparer device, formatting the digital tax information in a data structure (e.g. for electronic filing, a tax return data file in the appropriate data format is prepared and electronically transmitted) or making tax payments to tax authorities (Column 14, Ln 63 – Column 15, Ln 5).


Claims 34-37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar, as applied to claim 33 above, in further view of US RE47,533 E (“Bartlett”).

Per claim 34, Although Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar discloses a client device used to access an account, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar do not specifically disclose obtaining and storing, by the server, an internet protocol (IP) address of the taxpayer device for later verification.  However Bartlett, in analogous art of securing accounts, discloses:
obtaining and storing, by the server, an internet protocol (IP) address (e.g. IP address of the client) of the taxpayer device for later verification (e.g. verification purposes) (Column 14, Ln 43 – Column 15, Ln 17).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include in the tax documentation system of Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar the concept of storing an IP address to verify a client device as taught by Bartlett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar and Bartlett disclose a client device used to access a user account, one of ordinary skill in the art knows that modifying the tax preparation system of Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar to store an IP 

Per claim 35, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett discloses all of the limitations of claim 34 above.  Zafar further discloses:
receiving, by the server via a payment unit, payment information from the GUI of the taxpayer device, wherein a format of the payment information is transformed into a data structure, data format, data cells and data regions acceptable for processing by the payment unit of the server (e.g. the mobile application transmit payment information to the POS terminal using the secure channel) (Column 8, Ln 29 – Ln 32).

Per claim 36, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett discloses all of the limitations of claim 35 above.  Ramotar further discloses:
sharing, by the server using a document sharing unit, at least one of the digital tax information or a tax return (e.g. tax return data file) with a third party (e.g. tax agency) (Column 14, Ln 49 – Ln 62).

Per claim 37, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett discloses all of the limitations of claim 35 above.  Ramotar further discloses:
downloading, by the server using a document download unit, at least one of the digital tax information or a tax return to at least one of the taxpayer device, the first tax preparer device or the second tax preparer device (e.g. the client tax return system presents the tax return to the tax preparer) (Column 14, Ln 49 – Ln 62).

Claims 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett, as applied to claim 37 above, in further view of US 10592994 B1 (“Mishra”).

Per claim 38, Although Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett discloses a tax service system, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett do not specifically disclose receiving, by the server and from the first tax preparer device, at least one of a tax preparation fee invoice or an estimated tax payment schedule; providing, by the server and to the GUI of the taxpayer device, at least one of the tax preparation fee invoice or the estimated tax payment schedule, wherein the at least one of the tax preparation fee invoice or the estimated tax payment schedule are automatically generated by the tax return preparation system; providing, by the server to the GUI of the taxpayer device, an indication that at least a portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule; generating, by the server, liability payment documentation indicating that at least the portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule, wherein the liability payment documentation is used for a tax return for a next year.  However Mishra, in analogous art of securing accounts, discloses:
receiving, by the server (e.g. tax return filing system) and from the first tax preparer device (e.g. ERO), at least one of a tax preparation fee invoice or an estimated tax payment schedule (e.g. ERO selects an option in the tax preparation program to utilize the electronic signature/payment orchestration service) (Column 15, Ln 43 – Column 16, Ln 19); 
providing, by the server and to the GUI of the taxpayer device (e.g. taxpayer), at least one of the tax preparation fee invoice (e.g. payment popup window) or the estimated tax payment schedule, wherein the at least one of the tax preparation fee invoice or the estimated tax payment schedule are automatically generated by the tax return preparation system (e.g. tax return filing system) (Column 25, Ln 16 – Column 26, Ln 35 and Fig. 12); 
providing, by the server to the GUI of the taxpayer device, an indication that at least a portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule (e.g. the taxpayer can enter credit card information, and a graphical pay button that can be clicked or otherwise actuated by the taxpayer to complete payment to the on-line payment service) (Column 25, Ln 16 – Column 26, Ln 35 and Fig. 12); 
generating, by the server, liability payment documentation indicating that at least the portion has been paid of at least one of the tax preparation fee invoice or the estimated tax payment schedule, wherein the liability payment documentation is used for a tax return for a next year (e.g. the electronic signature/payment orchestration service also instructs the taxpayer accounting service to update the taxpayer accounting database by closing the invoice correlated to the payment token reflecting the balance owed by the taxpayer to the ERO) (Column 25, Ln 16 – Column 26, Ln 35).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include in the tax filing system of Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett the concept of generating an invoice and allowing the taxpayer to pay the invoice as taught by Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Per claim 39, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett/Mishra discloses all of the limitations of claim 38 above.  White further discloses:
wherein the restricting the first tax preparer device form accessing the digital tax information further comprises at least one of reconfiguring the tax document collection data unit (e.g. modify trusted relationship) or encrypting the digital tax information with a new key (Section [0139]-[0140]).

Per claim 40, Dick/Ramotar/White/Bacalzo/Tsourikov/Roebuck/Zafar/Bartlett/Mishra discloses all of the limitations of claim 38 above.  White further discloses:
receiving, by the server and from the first tax preparer device (e.g. professional), an identification of one or more taxpayer devices (e.g. the client contact information can be entered) associated with the first tax preparer device (Section [0136]);
transmitting, by the server and to the GUI of the taxpayer device (e.g. client), a software link of an invitation to join (e.g. invitation email), wherein the software link is associated with the first tax preparer device (Section [0136]);
receiving, by the server and from the GUI of the taxpayer device, an acceptance of the software link of the invitation to join (e.g. create an account and have a trusted relationship with the professional) (Section [0136]);
associating, by the server in the access table, the taxpayer device with the first tax preparer device (e.g. create a trusted relationship between client and professional) (Section [0139]).
Mishra further discloses: 
receiving, by the server (e.g. tax return filing system), a request from the first tax preparer device (e.g. ERO) for the taxpayer device with at least one of a letter to review and sign the tax document (e.g. electronic signature/payment) a questionnaire or a document request list (Column 15, Ln 43 – Column 16, Ln 19).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20030046112 A1 to Dutta teaches a system and method utilize an access table to grant user permissions.  US Publication Number 20200233938 to Sirianni teaches a user device that receives a request to allow software programs to access data.  US Publication Number 20170279733 A1 to Marshall teaches a server that receives a request to access data and then determines whether or not to grant access.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685